DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al., US2013/0034266 A1, and further in view of Kourogi et al., US2012/0237086 A1.
Regarding claim 1, Shamir teaches A moving image analysis apparatus (Fig. 3, par. 0040; an object detector 224) comprising: at least one of a processor and a circuitry 10configured to perform operations (Fig. 1A, par. 0030; object detector 104 pre-process the acquired images.) including: acquiring first data and second data used in processing, in which a moving image is compressed and encoded, for a first frame and a second frame, respectively, included in the moving image (Fig. 1A, par. 0029; each one of imagers 
Shamir fails to teach the following recited claimed limitation.  However, Kourogi teaches detecting an object included in the first frame on the basis of the first feature data and the second feature data (par. 0057; a process of detecting a subject moving body (e.g. a human figure) based on features such as shape and color, in image analysis.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shamir’s teachings with Kourogi’s teachings in order to provide a moving body positioning device serving as an essential element when monitoring and tracking a moving body (Kourogi, par. 0016).

Regarding claim 2, Shamir and Kourogi teach all the limitations recited in claim 1.  Shamir further teaches wherein the detecting the 30object further comprises detecting the 

Regarding claim 5, Shamir and Kourogi teach all the limitations recited in claim 1.  Shamir further teaches wherein the first feature data and the second feature data include at least one of 25data indicating an area of the object, data indicating a motion of the object, and data indicating a type of the object (par. 0009; This type of classification may include assigning instantaneous properties of the pixel group to the pixel group. These properties may include, for example, size, color, texture, or shape to determine if the group of pixels is of interest.).

Regarding claim 6, Shamir teaches A moving image analysis system (Fig. 1A, par. 0024; a multi-view multi-spectral detection and tracking system 100.) comprising: a moving image processing apparatus (par. 0026; At least one of imagers 102.sub.1, 102.sub.2 and 102.sub.3 is a multi-spectral imager.); and 35an analysis apparatus (par. 0028; automatic background model determinator 112), wherein the moving image processing apparatus includes: -29-SN17816PCTUSOat least one of a processor or a circuitry configured to perform operations (Fig. 1A, par. 0030; object detector 104 pre-process the acquired images.) comprising: acquiring first data and second data used in processing, in which a moving image is compressed 5and encoded, for a first frame and a second frame, respectively, included in the moving image (Fig. 1A, par. 0029; each one of imagers 102.sub.1, 102.sub.2 and 102.sub.3 acquires a detection sequence of images of scene 116 (i.e., each one of the imagers acquires a respective sequence from a different viewing 
Shamir fails to teach the following recited claimed limitation.  However, Kourogi teaches wherein the analysis apparatus includes: at least one of a processor or a circuitry 15configured to perform operations comprising: detecting an object included in the first frame on the basis of the first feature data and the second feature data (par. 0057; a process of detecting a subject moving body (e.g. a human figure) based on features such as shape and color, in image analysis.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shamir’s teachings with Kourogi’s teachings in order to provide a moving body positioning device serving as an essential element when monitoring and tracking a moving body (Kourogi, par. 0016). 

Regarding claim 7, Shamir teaches A moving image analysis method executed by a moving image analysis apparatus (Fig. 2, par. 0034; a schematic illustration of a 
Shamir fails to teach the following recited claimed limitation.  However, Kourogi teaches detecting an object included in the first frame on the basis of the first feature data and the second feature data (par. 0057; a process of detecting a subject moving body (e.g. a human figure) based on features such as shape and color, in image analysis.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shamir’s teachings with Kourogi’s 

Regarding claim 8, Shamir teaches A non-transitory computer-readable recording medium recorded with a program executable by a processor of a moving image analysis apparatus (par. 0003; The digital computer includes a memory and a processor (i.e., the memory and processor can be implemented in the system of Fig. 1A led by one of ordinary skill in the art.).), the program causing the processor to perform operations comprising: 10acquiring first data and second data used in processing, in which a moving image is compressed and encoded, for a first frame and a second frame, respectively, included in the moving image (Fig. 1A, par. 0029; each one of imagers 102.sub.1, 102.sub.2 and 102.sub.3 acquires a detection sequence of images of scene 116 (i.e., each one of the imagers acquires a respective sequence from a different viewing angle of scene 116). Each detection sequence may be a portion of a tracking and classification sequence acquired by each imager. Thus, each image in these detection sequences is associated with respective image attributes.); and detecting first feature data indicating a 15first feature of the moving image on the basis of the first frame and the first data and detecting second feature data indicating a second feature of the moving image on the basis of the second frame and the second data (Fig. 1A, par. 0033; Object classifier 108 performs (i.e., detects) a refined classification (i.e., features) of the object of interest in scene 116 (e.g., the human is a man or the vehicle is a car). For each object of interest, object classifier 108 determines an object model respective thereof according to the dynamic spatial and spectral characteristics associated with each object of interest.).  
.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al., US2013/0034266 A1 in view of Kourogi et al., US2012/0237086 A1 as applied to claim 1 above, and further in view of Nishino et al., US2010/0290672 A1.
Regarding claim 3, Shamir and Kourogi teach all the limitations recited in claim 1.  
Shamir and Kourogi failed to teach the remaining recited limitation.  However, Nishino teaches wherein in the processing in -28-SN17816PCTUSOwhich the moving image is compressed and encoded, at least a part of an area of the object in a third frame included in the moving image is encoded by replacing an image of the at least the part of the 5area with another image or by blurring the image of the at least the part of the area (par. 0146; The first to fourth moving object detection processes and their respective detecting methods and resolution settings (e.g., temporal and spatial) may utilize different and/or additional techniques (e.g., detection factors) for determining the proximity of a moving object. For example, a different detecting method may be adopted in order to, add to, or replace, any 

Regarding claim 4, Shamir and Kourogi teach all the limitations recited in claim 1.  
Shamir and Kourogi failed to teach the remaining recited limitation.  However, Nishino teaches wherein the first data and the second data include at least one of data of a block serving as a unit in which the moving image is 15encoded, a reduced image of a frame included in the moving image, and data indicating a change between a plurality of consecutive frames in the moving image (par. 0141; The frame interval between the present image and the previous image is reduced, that is, the frame rate is increased, whereby the resolution in the time direction is set to be high.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Shamir’s and Kourogi’s teachings with Nishino’s teachings in order to selectively remove (as well as add) one or more of the existing object detection processes (e.g., remove the third moving object detecting process) using programming (Nishino, par. 0146).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.